Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the three months ended, March 31, 2012 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ Add: Interest on indebtedness (excluding capitalized interest) Amortization of debt related expenses (including capitalized interest) Portion of rents representative of the interest factor Distributed income from equity investees Pretax earnings from continuing operations, as adjusted $ Combined fixed charges and preferred stock dividends - Interest on indebtedness (including capitalized interest) $ Preferred dividend factor Amortization of debt related expenses Portion of rents representative of the interest factor Combined fixed charges and preferred stock dividends $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends
